Exhibit 10.1

 
PROMISSORY NOTE
 
$50,600.00 
Saginaw, Michigan

 
 
For value received, Robertson Global Health Solutions Corporation, a Nevada
corporation (“Maker”) promises to pay to the order of ROBERTSON INSTITUTE, LTD,
(“Payee”), or its successors or permitted assigns, at such place as Payee may
designate in writing, the principal amount of FIFTY THOUSAND SIX HUNDRED AND
00/100 DOLLARS ($50,600.00 ), or, if less, so much thereof as may be advanced by
Payee to Maker, in lawful money of the United States of America, to bear
interest and be payable as follows:


Interest shall accrue at the rate of fifteen percent (15%) per annum on the
unpaid principal balance of this Note commencing as of November 26, 2012 (“Issue
Date”).  This Note shall mature on November 26, 2013 (“Maturity Date”).


The unpaid principal and accrued interest on this Note from the Issue Date
through the Maturity Date shall be due and payable in a single lump sum on or
before the close of business on the Maturity Date, and any amount of principal
or accrued interest not paid on the Maturity Date shall bear interest from and
after the Maturity Date until paid at the rate of eighteen percent (18%) per
annum (rather than 15% per annum) to the fullest extent permitted by applicable
law.


Maker hereby waives notice of non-payment, presentment, dishonor, protest,
acceleration or any other notice, except as otherwise provided herein.


This Note may not be assigned by Payee without the prior written consent of
Maker.  Maker may not assign this note without the prior written consent of
Payee.


Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law.  If any provision of
this Note is determined by a court of competent jurisdiction to be illegal,
invalid or unenforceable, such illegality, invalidity or unenforceability shall
not affect the other provisions hereof, which shall remain binding and
enforceable.  This Note is not intended to impose upon Maker any obligation to
pay interest in excess of the maximum rate of interest permitted by applicable
law, and any interest which so exceeds that maximum rate of interest will
automatically be applied in reduction of principal due on this Note to the
extent of that excess.


Upon receipt by Maker of an affidavit of Payee stating the circumstances of the
loss, theft, destruction or mutilation of this Note, or any Note exchanged for
it, and an indemnity reasonably satisfactory to Maker (in case of loss, theft or
destruction) or surrender and cancellation of such Note (in the case
mutilation), Maker will (at is expense) make and deliver in lieu of such Note a
new Note of like tenor.


This Note is binding upon the heirs, successors and assigns of Maker and inures
to the benefit of the successors and permitted assigns of Payee.  This Note and
the enforceability, legality, validity and performance of the terms hereof shall
be governed by, determined and construed in accordance with the laws of the
State of Michigan.




Dated: November 26, 2012

 
ROBERTSON GLOBAL HEALTH SOLUTIONS CORPORATION
a Nevada corporation
          /s/ Joel C. Robertson    
By:  Joel Robertson, President
             


 